Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 1 of 11 PageID #: 265



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MICHAEL GRECCO PRODUCTIONS, INC.,

                                Plaintiff,
                                                          Case No. 18 Civ. 03260 (PKC) (JO)
                         v.


 ALAMY INC.,

                                  Defendant.


                 ALAMY INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

        Defendant Alamy Inc. (“Defendant”), by its undersigned counsel, hereby answers the

 complaint of plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in this action, dated June 4,

 2018 (Dkt. No. 1) (the “Complaint”), as follows:

                                   NATURE OF THE ACTION

       1.       Admits that this is a civil action in which Plaintiff seeks damages and injunctive

 relief for claims arising under the Copyright Act, 17 U.S.C. § 101 et seq., but denies that Plaintiff

 is entitled to prevail and/or recover any relief whatsoever on such claims, and denies the remaining

 allegations in Paragraph 1.

                                  JURISDICTION AND VENUE

       2.       States that the allegations in Paragraph 2 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant admits that

 this is a civil action in which Plaintiff seeks damages and injunctive relief for claims arising under

 the Copyright Act, 17 U.S.C. § 101 et seq., and as such, this Court has subject matter jurisdiction

 over such claims.
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 2 of 11 PageID #: 266



       3.       States that the allegations in Paragraph 3 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant admits that

 it maintains a place of business in Brooklyn, New York, and denies the remaining allegations in

 Paragraph 3.

       4.       States that the allegations in Paragraph 4 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 4.

                                             PARTIES

       5.       Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 5 and therefore denies same.

       6.       Admits the allegations in Paragraph 6.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

       7.       Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 7 and therefore denies same.

       8.       Denies the allegations in the first sentence of Paragraph 8, and lacks knowledge or

 information sufficient to form a belief as to the truth or falsity of the allegations in the second

 sentence of Paragraph 8 because it is ambiguous and confusingly worded and therefore denies

 same. Defendant further states that its corporate parent, Alamy Ltd., an English corporation based

 in Milton Park, Abingdon, Oxfordshire, England, owns and operates the website located at

 https://www.alamy.com.

       9.       Denies the allegations in Paragraph 9. Defendant states that Alamy Ltd. has a

 distribution agreement with Superstock, but that such agreement is irrelevant because Alamy Ltd.




                                                  2
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 3 of 11 PageID #: 267



 did not obtain any of the allegedly infringed photographs at issue in this case (which are attached

 to the Complaint as Exhibit A) (the “Allegedly Infringed Photographs”) from Superstock.

       10.      Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 10 and therefore denies same.

       11.      Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 11 and therefore denies same.

       12.      Denies the allegations in Paragraph 12. Defendant states that Alamy Ltd. obtained

 digital files from Superstock containing numerous photographic images, including some

 photographic images purportedly owned by Plaintiff; however, Alamy Ltd. did not obtain the

 Allegedly Infringed Images from Superstock. Defendant further states that it is apparent on the

 face of the printouts or screenshots attached to the Complaint as Exhibit C that third-party

 contributors other than Superstock supplied the Allegedly Infringed Images to Alamy Ltd., and

 respectfully refers the Court to such exhibit for a full and accurate statement of its contents. See,

 e.g., Cplt., Exh. C at p. 4 (identifying “A.F. ARCHIVE” as the “Contributor”);

       13.      Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 13 and therefore denies same.

       14.      Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 14 and therefore denies same.

       15.      Denies the allegations in Paragraph 15.

       16.      States that the allegations in Paragraph 16 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 16.




                                                  3
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 4 of 11 PageID #: 268



        17.      Denies the allegations in the first sentence of Paragraph 17, except lacks knowledge

 or information sufficient to form a belief as to the truth or falsity of the allegation that the Allegedly

 Infringed Photographs are “created and owned by Plaintiff,” and therefore denies same. Defendant

 further states that the Allegedly Infringed Photographs attached to the Complaint as Exhibit A

 speak for themselves, and respectfully refers the Court to such exhibit for a full and accurate

 statement of its contents, and denies any mischaracterization thereof. Defendant lacks knowledge

 or information sufficient to form a belief as to the truth or falsity of the allegations in the second

 sentence of Paragraph 17 because they are ambiguous and confusing insofar as Exhibit B does not

 display the referenced works and therefore denies same.

        18.      Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 18 and therefore denies same. Defendant further states that the

 copyright registration certificates attached to the Complaint as Exhibit B speak for themselves,

 and respectfully refers the Court to such exhibit for a full and accurate statement of its contents,

 and denies any allegation in Paragraph 18 inconsistent therewith.

        19.      Lacks knowledge or information sufficient to form a belief as to the truth or falsity

 of the allegations in Paragraph 19 and therefore denies same.

        20.      States that the allegations in Paragraph 20 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 20, and further states that it does not own the referenced website located

 at https://www.alamy.com.

        21.      States that the allegations in Paragraph 21 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 21.




                                                     4
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 5 of 11 PageID #: 269



        22.      Denies the allegations in Paragraph 22.

        23.      Denies the allegations in Paragraph 23. Defendant states that the screenshots or

 printouts attached to the Complaint as Exhibit C speak for themselves, and respectfully refers the

 Court to such exhibit for a full and accurate statement of its contents.

                                 FIRST CLAIM FOR RELIEF
                     (Direct Copyright Infringement, 17 U.S.C. § 101 et seq.)

        24.      Defendant repeats and realleges the responses set forth in Paragraph 1-23 as if fully

 set forth herein.

        25.      States that the allegations in Paragraph 25 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant lacks

 knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 Paragraph 25 and therefore denies same.

        26.      Denies the allegations in Paragraph 26. Defendant states that Alamy Ltd. had

 access to the Allegedly Infringed Images, but it did not obtain such images from Superstock nor

 engage in any infringing conduct.

        27.      States that the allegations in Paragraph 27 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 27.

        28.      States that the allegations in Paragraph 28 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 28.

        29.      States that the allegations in Paragraph 29 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 29.


                                                   5
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 6 of 11 PageID #: 270



        30.      States that the allegations in Paragraph 30 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 30.

        31.      States that the allegations in Paragraph 31 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 31.

        32.      States that the allegations in Paragraph 32 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 32.

                                 SECOND CLAIM FOR RELIEF
                (Violation of Digital Millennium Copyright Act, 17 U.S.C. § 1202)

        33.      Defendant repeats and realleges the responses set forth in Paragraph 1-23 as if

 fully set forth herein.

        34.      States that the allegations in Paragraph 34 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 34.

        35.      States that the allegations in Paragraph 35 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 35, and further states that it does not own any online distribution platform.

        36.      States that the allegations in Paragraph 36 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 36.




                                                   6
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 7 of 11 PageID #: 271



        37.      States that the allegations in Paragraph 37 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 37.

        38.      States that the allegations in Paragraph 38 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 38.

        39.      States that the allegations in Paragraph 39 contain conclusions of law to which no

 responsive pleading is necessary, but to the extent any response is required, Defendant denies the

 allegations in Paragraph 39.

                                       PRAYER FOR RELIEF

         Plaintiff’s Prayer for Relief does not necessitate a responsive pleading, but Defendant

 denies that Plaintiff is entitled to any of the relief sought therein.

                  DEFENDANT ALAMY INC.’S AFFIRMATIVE DEFENSES

         Defendant makes the following allegations as affirmative defenses against the claims

 asserted against it without admitting that it bears the burden of persuasion or presentation of

 evidence on each or any of these matters, and without waiving the right to assert and rely upon

 other defenses that become available or appear during the course of this action.

                                 FIRST AFFIRMATIVE DEFENSE

         Plaintiff fails to state a claim as to Defendant because Alamy Inc. is the wrong party to this

  action; it does not own, maintain, or operate the website located at https://www.alamy.com nor

  does it upload images to such website.




                                                     7
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 8 of 11 PageID #: 272



                               SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the statutory immunity granted to

 services providers under the Online Copyright Infringement Liability Limitation Act, 17 U.S.C. §

 512.

                                THIRD AFFIRMATIVE DEFENSE

        Plaintiff lacks standing to sue because it does not validly own the copyright rights in some

 or all of the photographs at issue. Upon information and belief, third-party production companies,

 including, but not limited to, Twentieth Century Fox Film Corporation, Fox Broadcasting

 Company, and/or Universal Television Enterprises, validly own the copyright rights in certain of

 the photographs at issue.

                               FOURTH AFFIRMATIVE DEFENSE

        Plaintiff lacks standing to sue because the asserted copyright registrations are defective or

 otherwise invalid.

                                FIFTH AFFIRMATIVE DEFENSE

        To the extent any copyright has been infringed, which Defendant denies, Defendant’s

 actions were innocent and non-willful, and Plaintiff fails to identify any facts supporting its

 allegations of willfulness.

                                SIXTH AFFIRMATIVE DEFENSE

        To the extent any copyright has been infringed, which Defendant denies, Plaintiff has

 suffered no damages, or has suffered, at most, de minimis damages, as the reasonable license fee

 for use of any of the photographs at issue is minimal, given the licensing rate for photographs

 purportedly taken and/or owned by Plaintiff is less than $100.




                                                 8
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 9 of 11 PageID #: 273



                              SEVENTH AFFIRMATIVE DEFENSE

        To the extent any copyright has been infringed, which Defendant denies, Plaintiff failed to

 mitigate its damages, if any.

                                 EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff has not suffered damages as a result of any act or omission by Defendant or

 attributable to Defendant.

                                 NINTH AFFIRMATIVE DEFENSE

        To the extent any copyright has been infringed, which Defendant, Plaintiff is not entitled

 to statutory damages under the Copyright Act.

                                 TENTH AFFIRMATIVE DEFENSE

        To the extent any copyright has been infringed, which Defendant, Plaintiff is not entitled

 to an award of attorneys’ fees under 17 U.S.C. § 505 in light of, inter alia, Defendant’s reasonable

 defenses.

                              ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel, and/or

 acquiescence.

                              TWELFTH AFFIRMATIVE DEFENSE

        The Complaint is barred, in whole or in part, by the doctrine of unclean hands.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        The Complaint is barred, in whole or in part, by the statute of limitations and/or laches.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff fails to state a plausible claim upon which relief may be granted under Rule

 12(b)(6) of the Federal Rules of Civil Procedure.




                                                   9
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 10 of 11 PageID #: 274



                             FIFTEENTH AFFIRMATIVE DEFENSE

         The Complaint is defective in that it contains insufficient allegations pertaining to personal

 jurisdiction.

                            SIXTEENTH AFFIRMATIVE DEFENSE

         Defendant had an implied license to use the photographs at issue, including to copy,

 display, distribute, license, or offer them for license.

                                       PRAYER FOR RELIEF

         WHEREFORE, Defendant respectfully requests that this Court enter judgment in its favor

 and against Plaintiff, as follows:

         a.      Denying all relief sought by Plaintiff in the Complaint;

         b.      Dismissing the Complaint in its entirety with prejudice;

         c.      Declaring that Defendant has not infringed any of Plaintiff’s copyrights;

         d.      Finding that Plaintiff is not entitled to damages or attorney’s fees;

         e.      Awarding Defendant its costs, including reasonable attorneys’ fees in accordance

                 with 17 U.S.C. 505; and

         f.      Granting all such other and further relief as the Court may deem just and proper.




                                                   10
Case 1:18-cv-03260-PKC-JO Document 34 Filed 03/26/19 Page 11 of 11 PageID #: 275



                                     Respectfully submitted,

  Dated: New York, New York          COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
         March 26, 2019

                                     By:    /s/ Nancy E. Wolff
                                              Nancy E. Wolff
                                              Marissa B. Lewis
                                              41 Madison Avenue, 38th Floor
                                              New York, New York 10010
                                              Tel.: (212) 974-7474
                                              Fax: (212) 974-8474
                                              nwolff@cdas.com
                                              mlewis@cdas.com

                                     Attorneys for Defendant Alamy Inc.




                                       11
